           Case 3:19-cv-00744-RDM Document 81 Filed 06/17/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BEATRIZ I. MALLORY,

                        Plaintiff,
     v.                                               3:19-CV-744
                                                      (JUDGE MARIANI)
WELLS FARGO BANK, N.A.,

                        Defendant.


                                     MEMORANDUM OPINION
          Plaintiff Beatriz Mallory commenced this action against Defendant Wells Fargo Bank,

N.A. on July 6, 2017 in the Court of Common Pleas of Wayne County, Pennsylvania by writ

of summons , which Defendant removed to this Court on May 1, 2019. 1 (Doc. 1). In the

Complaint, Plaintiff alleges the following: (1) violation of the Unfair Trade Practice and

Consumer Protection Law, 73 P.S. § 201.2; (2) violation of the Truth-In Lending Act, 15

U.S.C. § 1601; (3) breach of contract; (4) libel/slander; and (5) wrongful use of civil

proceedings and abuse of process. (Id) .

          On December 3, 2020, Defendant filed a letter advising the Court of a discovery

dispute that had arisen between the parties. (Doc. 61 ). The letter explained that on

November 20, 2020, Plaintiff served four deposition notices on Defendant which sought to


          1 On June 27, 2019, Plaintiff also filed a "Petition for Contempt to Compel Enforcement of
Stipulation" in the Court of Common Pleas of Wayne County, Pennsylvania, which Defendant removed to
this Court on July 18, 2019 (No. 3:19-cv-01235, "Second Federal Action") . On March 24, 2020, the Court
granted Defendant's Motion to Consolidate the above-captioned matter with the Second Federal Action .
(Doc. 39).
         Case 3:19-cv-00744-RDM Document 81 Filed 06/17/21 Page 2 of 5




depose Wells Fargo's current Chief Executive Officer ("CEO"), Charles Scharf, as well as

three former CE Os, John Stumpf, Tim Sloan and C. Allen Parker. (Id. at 1). The letter

further advised the Court that Defendant's counsel sent correspondence to Plaintiff on

November 25, 2020 objecting to the deposition notices, and further spoke with counsel for

Plaintiff on December 2, 2020, but the parties were unable to resolve this dispute. (Id) . The

December 3 letter requested that the Court schedule a conference to address the dispute,

or, alternatively, permit Defendant to file a motion to quash and for a protective order. (Doc.

61 ).

        On December 8, 2020, Plaintiff filed a letter responding to Defendant's December 3

letter. (Doc. 63). Plaintiff requested that the Court not schedule a conference in regard to

this discovery dispute, and further expressed Plaintiffs continuing need to take the four

depositions of Defendant's current and former CEOs. (Id). The Court then issued an Order

directing Defendant to file a motion to quash and for a protective order within seven days of

the date of the Order. (Doc. 64).

        On January 11 , 2021 , Defendant filed a "Motion to Quash and for a Protective

Order." (Doc. 65). On January 25, 2021, Plaintiff filed a "Answer to Motion to Quash and

for a Protective Order," wherein Plaintiff either admitted or denied each numbered factual

point listed in Defendant's Motion. (Doc. 66) .

        Defendant argues that the four notices of deposition served by Plaintiff should be

quashed for two reasons: 1) the correct mechanism to seek the testimony of former

                                                  2
         Case 3:19-cv-00744-RDM Document 81 Filed 06/17/21 Page 3 of 5




employees is by subpoena pursuant to Fed. R. Civ. P. 45; and 2) the Notices violate the

'apex doctrine' and are intended to burden and harass Wells Fargo. (See Defendant's

Memorandum of Law in Support of Defendant's Motion to Quash and for a Protective Order,

Doc. 65-1 at 6-12).

       Federal Rule of Civil Procedure 26(b) states, in pertinent part:

       Parties may obtain discovery regarding any nonprivileged matter that is
       relevant to any party's claim or defense and proportional to the needs of the
       case, considering the importance of the issues at stake in the action, the
       amount in controversy, the parties' relative access to relevant information, the
       parties' resources, the importance of the discovery in resolving the issues, and
       whether the burden or expense of the proposed discovery outweighs its likely
       benefit.

Fed . R. Civ. P. 26(b)(1 ).

       Courts in this Circuit have applied the "apex doctrine" when considering whether

depositions of high-level corporate executives are appropriate in litigation. The apex

doctrine "relates to the Rule 26 mandate for courts to limit discovery that is 'unreasonably

cumulative or duplicative, or can be obtained from some other source that is more

convenient, less burdensome, or less expensive."' In re Tylenol (Acetaminophen)

Marketing, Sales Practices and Products Liability Litigation, No. 14-mc-00072, 2014 WL

3035791, at *2 (E.D. Pa. July 1, 2014) (quoting Fed. R. Civ. P. 26 (b)(2)(C)) . This doctrine

reflects the idea that "'depositions of high level corporate executives may be duplicative,

cumulative and burdensome where the person sought to be deposed has no personal



                                               3
        Case 3:19-cv-00744-RDM Document 81 Filed 06/17/21 Page 4 of 5




knowledge of the events in disputes." Id. (quoting Harris v. Computer Assocs. Int'/. , Inc.,

204 F.R.D. 44, 46 (E.D.N.Y. 2001)).

       When determining whether the deposition of a high-ranking corporate officer or

executive is appropriate, courts will consider "1) whether the executive has personal,

superior, or unique knowledge on the relevant subject; and 2) whether the information can

be obtained in a less burdensome way, such as through lower-level employees or other

discovery methods." Id. at *3.

       As to the first prong of the apex doctrine, Plaintiff has failed to provide any facts to

support a finding that Defendant's current and former CEOs have personal, superior or

unique knowledge of Defendant's prior dealings with Plaintiff that are the subject of this

litigation. In opposition to Defendant's Motion to Quash, Plaintiff generally asserts that the

current and former CEOs "have pertinent and actual knowledge of corporate policies and

systemic practices," without explaining how those polices and systemic practices are

relevant to the loans and foreclosure proceedings that are at issue. (Doc. 66 at 147).

Further, the information Plaintiff seeks to learn from the current and former CEOs as to

"relevant issues about the case" can likely be obtained through lower level corporate officers

by way of notice of deposition pursuant to Federal Rule of Procedure 30(b)(6). (Id. at 113).

However, the Court takes note of the statement of Defendant in its Memorandum of Law in

Support of its Motion to Quash and for a Protective Order that "Plaintiff has not sought to

depose a corporate representative of Wells Fargo through a standard R. 30(b)(6)

                                                4
         Case 3:19-cv-00744-RDM Document 81 Filed 06/17/21 Page 5 of 5




deposition. "2 (Doc. 65-1 at 9-10). See United States ex rel. Ga/mines v. Novartis Pharms.

Corp., No. 06-3213, 2015 WL 4973626, at *3 (E.D. Pa. Aug. 20, 2015) (granting the

defendant's former CEO's motion to quash, finding that "the burden or expense of the

proposed discovery outweighs its likely benefit," and further that "Mr. Galmines has not

articulated why the information sought (whatever, specifically, it may be) could not be

obtained from lower level employees or through less burdensome means"); see also

George v. Pennsylvania Turnpike Comm 'n., No. 1:18-cv-766, 2020 WL 2745724, at *3

(M.D. Pa. May 27, 2020) (denying the plaintiff's motion to compel the deposition of the

defendant's current CEO, finding that, beyond being untimely, the motion fails under

application of the apex doctrine because although the CEO had some knowledge of the

decision to fire the plaintiff, "it cannot be said that [the CEO] possessed superior, or unique

knowledge of these events").

        For the reasons set forth above, the Court will grant Defendant's "Motion to Quash

and for a Protective Order" (Doc. 65). A separate Or:de fo o ·s.




        2 Defendant   also argues that "the Notices issued to the former CEOs are all procedurally improper
as these individuals are no longer employed by Wells Fargo and 'a corporation may not be examined
through its former officers, directors, or managing agents, nor subordinate employees or stockholders."'
(Doc. 65-1 at 6-7 (quoting Pettyjohn v. Goodyear Tire & Rubber Co., 1992 U.S. Dist. LEXIS 10098 at *3-4
(E.D. Pa. July 8, 1992)). Defendant correctly notes that the proper course of action to depose such former
CE Os would have been to subpoena them pursuant to Federal Rule of Civil Procedure 45.
                                                     5
